JOINDER AGREEMENT

THIS JOINDER AGREEMENT, dated as of December 18, 2014 (this “Agreement”), by and
among BARCLAYS BANK PLC (“Barclays”), GOLDMAN SACHS BANK USA (“Goldman Sachs”),
MORGAN STANLEY SENIOR FUNDING, INC. (“MSSF”), MORGAN STANLEY BANK, N.A. (“MSB”
and together with MSSF, “Morgan Stanley”), JPMORGAN CHASE BANK, NATIONAL
ASSOCIATION (“JPMorgan”), BANK OF AMERICA, N.A. (“Bank of America”), and
CITIBANK, N.A. (“Citi”) (each an “Incremental Lender” and collectively the
“Incremental Lenders”), TERRAFORM POWER OPERATING, LLC, a Delaware limited
liability company (“Borrower”), TERRAFORM POWER, LLC, a Delaware limited
liability company (“Holdings”), and CERTAIN SUBSIDIARIES OF BORROWER, as
Guarantors, and Goldman Sachs, as Administrative Agent.

RECITALS:

WHEREAS, reference is hereby made to the Credit and Guaranty Agreement, dated as
of July 23, 2014 (as amended by that certain First Amendment to Credit and
Guaranty Agreement dated as of August 25, 2014, and as may be further amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”; the terms defined therein and not otherwise defined herein being
used herein as therein defined), by and among Borrower, the Lenders party
thereto from time to time, Goldman Sachs, as Administrative Agent and as
Collateral Agent, and the other Persons party thereto; and

WHEREAS, subject to the terms and conditions of the Credit Agreement, Borrower
may increase the existing Revolving Commitments and/or obtain New Term Loan
Commitments by entering into one or more Joinder Agreements with the New
Revolving Loan Lenders and/or New Term Loan Lenders, as applicable.

NOW, THEREFORE, in consideration of the premises and agreements, provisions and
covenants herein contained, the parties hereto agree as follows:

1. Approval of Credit Documents. Each Incremental Lender (i) confirms that it
has received a copy of the Credit Agreement and the other Credit Documents,
together with copies of the financial statements referred to therein and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Agreement and it is
sophisticated with respect to decisions to make loans similar to those
contemplated to be made hereunder and it is experienced in making loans of such
type; (ii) agrees that it will, independently and without reliance upon
Administrative Agent or any other Lender or Agent and based on such documents
and information as it shall deem appropriate at the time, continue to make its
own credit decisions in taking or not taking action under the Credit Agreement;
(iii) appoints and authorizes Administrative Agent and Collateral Agent to take
such action as agent on its behalf and to exercise such powers under the Credit
Agreement and the other Credit Documents as are delegated to Administrative
Agent and Collateral Agent, as the case may be, by the terms thereof, together
with such powers as are reasonably incidental thereto; and (iv) agrees that it
is a Lender under the Credit Agreement and will perform in accordance with its
terms all of the obligations which by the terms of the Credit Agreement are
required to be performed by it as a Lender.

 

1



--------------------------------------------------------------------------------

2. Commitment. Each Incremental Lender hereby severally agrees to commit to
provide its respective New Revolving Loan Commitment and New Term Loan
Commitment (the New Term Loans thereunder, each a “Series A New Term Loan”) as
set forth on Schedule A annexed hereto, on the terms and subject to the
conditions set forth below, on the Incremental Closing Date.

3. Amendment to Section 1.1 of the Credit Agreement. Section 1.1 of the Credit
Agreement is hereby amended as follows:

 

  a. by amending and restating the definition of “Applicable Margin” in its
entirety to read as follows:

“Applicable Margin” means:

(i) except as otherwise provided in this definition, (a) with respect to Base
Rate Loans, 2.75% per annum and (b) with respect to Eurodollar Rate Loans,
3.75% per annum;

(ii) prior to the Trigger Date, (a) with respect to Base Rate Loans that are
Series A New Term Loans, 3.00% per annum, and (b) with respect to Eurodollar
Rate Loans that are Series A New Term Loans, 4.00% per annum;

(iii) on and after the Trigger Date, (a) with respect to Base Rate Loans that
are Series A New Term Loans, 4.00% per annum, and (b) with respect to Eurodollar
Rate Loans that are Series A New Term Loans, 5.00% per annum;

(iv) on and after the Trigger Date until the fourteenth day following the
Trigger Date, (a) with respect to Base Rate Loans that are Closing Date Term
Loans, 3.375% per annum, and (b) with respect to Eurodollar Rate Loans that are
Closing Date Term Loans, 4.375% per annum; and

(v) on and after the fifteenth day following the Trigger Date, (a) with respect
to Base Rate Loans that are Closing Date Term Loans, 4.125% per annum, and
(b) with respect to Eurodollar Rate Loans that are Closing Date Term Loans,
5.125% per annum,

in each case of clauses (iii) through (v) plus (x) an additional 0.25% per annum
from and after April 27, 2015 and (y) an additional 0.25% per annum if, at any
time, either (1) Moody’s downgrades the Borrower’s corporate credit rating below
Ba3 or (2) S&P downgrades the Borrower’s corporate credit rating below BB-; and

 

  b. by adding the following definitions in proper alphabetical sequence:

“Incremental Arrangers” means Barclays, Goldman Sachs, Morgan Stanley Senior
Funding, Inc., J.P. Morgan Securities LLC, Merrill Lynch, Pierce, Fenner & Smith
Incorporated (or any of its designated affiliates) and Citigroup.



--------------------------------------------------------------------------------

“Trigger Date” means February 15, 2015 or such later date as may be agreed by
all Incremental Arrangers.

4. Principal Payments. Borrower shall make principal payments on the Series A
New Term Loans in consecutive quarterly installments and at final maturity on
the dates and in the amounts set forth below, commencing March 31, 2015:

 

Payment Date

   Scheduled
Repayment of
Series A New Term Loans  

March 31, 2015

   $ 687,500   

June 30, 2015

   $ 687,500   

September 30, 2015

   $ 687,500   

December 31, 2015

   $ 687,500   

March 31, 2016

   $ 687,500   

June 30, 2016

   $ 687,500   

September 30, 2016

   $ 687,500   

December 31, 2016

   $ 687,500   

March 31, 2017

   $ 687,500   

June 30, 2017

   $ 687,500   

September 30, 2017

   $ 687,500   

December 31, 2017

   $ 687,500   

March 31, 2018

   $ 687,500   

June 30, 2018

   $ 687,500   

September 30, 2018

   $ 687,500   

December 31, 2018

   $ 687,500   

March 31, 2019

   $ 687,500   

June 30, 2019

   $ 687,500   

Maturity Date

     Remainder   

5. Voluntary and Mandatory Prepayments. Scheduled installments of principal of
the Series A New Term Loans set forth above shall be reduced in connection with
any voluntary or mandatory prepayments of the Series A New Term Loans in
accordance with Sections 2.13, 2.14 and 2.15 of the Credit Agreement, as
applicable.

6. Prepayment Fees. Subject to paragraph 9 below, Borrower agrees to pay to each
New Term Loan Lender the following prepayment fees:

In the event that all or any portion of the Series A New Term Loans are
(i) repaid, prepaid, refinanced or replaced through the incurrence of any bank
loan debt financing having an effective interest cost or weighted average yield
that is less than the effective



--------------------------------------------------------------------------------

interest cost or weighted average yield of the Series A New Term Loans (or
portion thereof) so repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced in connection with any waiver, consent or amendment
directed at, or the result of which would be, the lowering of the effective
interest cost or the weighted average yield of the Series A New Term Loans (each
of (i) and (ii), a “Repricing Transaction”)) on or prior to the six-month
anniversary of the Incremental Closing Date, such repayment, prepayment,
refinancing, replacement or repricing will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. If all or any
portion of the Series A New Term Loans held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 2.23 of the Credit Agreement on or
prior to the six-month anniversary of the Incremental Closing Date as a result
of, or in connection with, such Lender not agreeing or otherwise consenting to
any waiver, consent or amendment referred to in clause (ii) above (or otherwise
in connection with a Repricing Transaction), such repayment, prepayment,
refinancing or replacement will be made at 101.0% of the principal amount so
repaid, prepaid, refinanced or replaced.

Prior to the Trigger Date, any reference to Section 2.13(c) of the Credit
Agreement in any Credit Document will be deemed to include a reference to
paragraph 6 of this Agreement.

7. Other Fees. Borrower agrees to pay on the Incremental Closing Date to each
New Revolving Loan Lender a non-refundable closing fee in an amount equal to
1.25% of the stated principal amount of such New Revolving Loan Lender’s New
Revolving Loan Commitment.

8. Use of Proceeds. The proceeds of the Series A New Term Loans will be used
(a) to fund the acquisitions previously identified to the Commitment Parties (as
defined in the Commitment Letter referred to on Annex B hereto) as the Q4
Acquisitions or any other acquisition agreed to by the Incremental Arrangers;
and (b) to pay related fees and expenses.

9. Trigger Date Modifications. On the Trigger Date, the following terms shall
change automatically:

 

  a.

the prepayment fees applicable to the Series A New Term Loans as set forth in
paragraph 6 hereof will be adjusted such that in the event that all or any
portion of the Series A New Term Loans is (i) repaid, prepaid, refinanced or
replaced through the incurrence of any debt financing having an effective
interest cost or weighted average yield that is less than the effective interest
cost or weighted average yield of the Series A New Term Loans (or portion
thereof) so repaid, prepaid, refinanced or replaced or (ii) repriced or
effectively refinanced in connection with any waiver, consent or amendment
directed at, or the result of which would be, the lowering of the effective
interest cost or the weighted average yield of the Series A New Term Loans (each
of (i) and (ii), a “Trigger Date Incremental Repricing Transaction”)) on or
prior to the first anniversary of the Trigger Date, such repayment, prepayment,
refinancing, replacement or repricing will be made at 101.0% of the principal
amount so repaid, prepaid, refinanced, replaced or repriced. If all or any
portion of the Series A New Term Loans held by any Lender is repaid, prepaid,
refinanced or replaced pursuant to Section 2.23 of the Credit Agreement on or
prior to the six-month anniversary of the Trigger Date as a result of, or in
connection with, such Lender not



--------------------------------------------------------------------------------

  agreeing or otherwise consenting to any waiver, consent or amendment referred
to in clause (ii) above (or otherwise in connection with a Trigger Date
Incremental Repricing Transaction), such repayment, prepayment, refinancing or
replacement will be made at 101.0% of the principal amount so repaid, prepaid,
refinanced or replaced;

 

  b. an additional mandatory prepayment requirement will be added to
Section 2.14 of the Credit Agreement such that on the date of receipt by
Holdings of any Net Equity Proceeds from the issuance of Equity Interests by
Holdings, Borrower shall prepay the Series A New Term Loans in an aggregate
amount equal to 100% of such Net Equity Proceeds;

 

  c. any reference to Section 2.13(c) of the Credit Agreement in any Credit
Document will deemed to include paragraph 9(a) of this Agreement; and

 

  d. the reference to “Sections 2.14(a) through 2.14(c)” in Section 2.14 of the
Credit Agreement will be deemed to include paragraph 9(b) of this Agreement.

10. Proposed Borrowing. This Agreement represents Borrower’s request to borrow
Series A New Term Loans from the New Term Loan Lenders as follows (the “Proposed
Borrowing”):

 

a.    Business Day of Proposed Borrowing: December 18, 2014 b.    Amount of
Proposed Borrowing: $275,000,000 c.    Interest rate option:       ¨    a.  
Base Rate Loan(s)          x    b.  

Eurodollar Rate Loans
with an initial Interest
Period of 1 month

11. Weighted Average Yield. The Weighted Average Yield applicable to the Series
A New Term Loans, as determined by Borrower and the New Term Loan Lenders, will
be:

 

  a. on the Incremental Closing Date, (a) with respect to Base Rate Loans,
3.00% per annum, and (b) with respect to Eurodollar Rate Loans, 4.00% per annum;

 

  b. on the Trigger Date, (a) with respect to Base Rate Loans, 4.00% per annum,
and (b) with respect to Eurodollar Rate Loans, 5.00% per annum; and

 

  c. on the fifteenth day following the Trigger Date, (a) with respect to Base
Rate Loans, 4.75% per annum, and (b) with respect to Eurodollar Rate Loans,
5.75% per annum,

in each case of clauses (b) and (c), plus an additional 0.25% per annum if, at
any time, either (1) Moody’s downgrades the Borrower’s corporate credit rating
below Ba3 or (2) S&P downgrades the Borrower’s corporate credit rating below
BB-.

12. Security. The Series A New Term Loans will be secured by the Collateral on a
pari passu basis with the Closing Date Term Loans.



--------------------------------------------------------------------------------

13. New Lenders. Each of Morgan Stanley and Bank of America (each, a “New
Lender”) acknowledges and agrees that upon its execution of this Agreement such
New Lender shall become a “Lender” under, and for all purposes of, the Credit
Agreement and the other Credit Documents, and shall be subject to and bound by
the terms thereof, and shall perform all the obligations of and shall have all
rights of a “Lender” thereunder.

14. Credit Agreement Governs. This Agreement is a Credit Document. The Series A
New Term Loans hereunder are “New Term Loans” made pursuant to (and as defined
in) Section 2.24 of the Credit Agreement and, pursuant to Section 2.24 of the
Credit Agreement, the terms and provisions of the Series A New Term Loans shall,
except as otherwise set forth in the Credit Agreement or in this Agreement, be
identical to the terms and provisions of the Closing Date Term Loans. For the
avoidance of doubt, the Adjusted Eurodollar Rate with respect to the Series A
New Term Loans shall at no time be less than 1.00% per annum. Loans under the
New Revolving Loan Commitments hereunder are “New Revolving Loans” made pursuant
to (and as defined in) Section 2.24 of the Credit Agreement and, pursuant to
Section 2.24 of the Credit Agreement, the terms and provisions of the New
Revolving Loans shall be identical to the Revolving Loans. All obligations in
respect of the Series A New Term Loans, the New Revolving Loan Commitments and
the New Revolving Loans are and shall be “Obligations” pursuant to and as
defined in the Credit Agreement, and are and shall be secured pursuant to the
Collateral Documents.

15. Borrower’s Certifications. By its execution of this Agreement, the
undersigned officer and Borrower hereby certify that:

 

  a. The representations and warranties contained in the Credit Agreement and
the other Credit Documents are true and correct in all material respects on and
as of the date hereof to the same extent as though made on and as of the date
hereof, except to the extent such representations and warranties specifically
relate to an earlier date, in which case such representations and warranties
were true and correct in all material respects on and as of such earlier date;
provided that, in each case, such materiality qualifier shall not be applicable
to any representations and warranties that already are qualified or modified by
materiality in the text thereof;

 

  b. No event has occurred and is continuing or would result from the
consummation of the Proposed Borrowing contemplated hereby that would constitute
a Default or an Event of Default; and

 

  c. Borrower has performed in all material respects all agreements and
satisfied all conditions which the Credit Agreement provides shall be performed
or satisfied by it on or before the date hereof.

16. Borrower Covenant. By its execution of this Agreement, Borrower hereby
covenants to make any payments required pursuant to Section 2.18(c) of the
Credit Agreement in connection with the New Revolving Loan Commitments.



--------------------------------------------------------------------------------

17. Conditions to Effectiveness. The effectiveness of this Agreement is subject
to the satisfaction of the conditions set forth on Schedule B annexed hereto
(the date on which all such conditions are satisfied and the Series A New Term
Loans are funded, the “Incremental Closing Date”). The provisions hereof related
to the New Term Loan Commitments shall become effective immediately prior to the
effectiveness of the provisions related to the New Revolving Loan Commitments.

18. Eligible Assignee. By its execution of this Agreement, each Incremental
Lender represents and warrants that it is an Eligible Assignee.

19. Notice. For purposes of the Credit Agreement, the initial notice address of
each New Lender shall be as set forth below its signature below.

20. Non-US Lenders. For each New Lender that is a Non-US Lender, delivered
herewith to Administrative Agent are such forms, certificates or other evidence
with respect to United States federal income tax withholding matters as such New
Lender may be required to deliver to Administrative Agent pursuant to
Section 2.20(c) of the Credit Agreement.

21. Recordation of the New Loans. Upon execution and delivery hereof,
Administrative Agent will record the Series A New Term Loans made by New Term
Loan Lenders and the New Revolving Loans made by the New Revolving Loan Lenders,
if any, in the Register.

22. Amendment, Modification and Waiver. This Agreement may not be amended,
modified or waived except by an instrument or instruments in writing signed and
delivered on behalf of each of the parties hereto.

23. Entire Agreement. This Agreement, the Credit Agreement and the other Credit
Documents constitute the entire agreement among the parties with respect to the
subject matter hereof and thereof and supersede all other prior agreements and
understandings, both written and verbal, among the parties or any of them with
respect to the subject matter hereof.

24. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER (INCLUDING, WITHOUT LIMITATION, ANY CLAIMS SOUNDING IN CONTRACT LAW OR
TORT LAW ARISING OUT OF THE SUBJECT MATTER HEREOF AND ANY DETERMINATIONS WITH
RESPECT TO POST-JUDGMENT INTEREST) SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT
REGARD TO CONFLICT OF LAWS PRINCIPLES THEREOF THAT WOULD RESULT IN THE
APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE OF NEW YORK.

25. Severability. In case any provision in or obligation hereunder or under any
other Credit Document shall be invalid, illegal or unenforceable in any
jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby.

26. Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be deemed an original, but
all such counterparts together shall constitute but one and the same instrument.

[Remainder of page intentionally left blank]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused its duly authorized
officer to execute and deliver this Joinder Agreement as of December 18, 2014.

 

GOLDMAN SACHS BANK USA, as an

Incremental Lender

By:  

/s/ Charles D. Johnston

Name:   Charles D. Johnston Title:   Authorized Signatory BARCLAYS BANK PLC, as
an Incremental Lender By:  

/s/ Anne E. Sutton

Name:   Ann E. Sutton Title:   Director MORGAN STANLEY SENIOR FUNDING, INC., as
an Incremental Lender By:  

/s/ Henrik Sandstrom

Name:   Henrik Sandstrom Title:   Authorized Signatory Notice Address: MS Loan
Servicing 1300 Thames Street Wharf Baltimore, MD 21231 Telephone: 443-627-4355

Telecopier: 718-233-2140

msloanservicing@morganstanley.com



--------------------------------------------------------------------------------

MORGAN STANLEY BANK, N.A., as an Incremental Lender By:  

/s/ Reagan C. Philipp

Name:   Reagan Philipp Title:   Authorized Signatory JPMORGAN CHASE BANK,
NATIONAL ASSOCIATION, as an Incremental Lender By:  

/s/ Bridget Killackey

Name:   Bridget Killackey Title:   Vice President BANK OF AMERICA, N.A., as an
Incremental Lender By:  

/s/ Patrick Engel

Name:   Patrick Engel Title:   Director Notice Address: NC1-007-17-18, 100 N.
Tryon St. Charlotte, NC 28255-0001 Attention: Patrick Engel Telephone:
980-386-3354 Facsimile: 980-233-7097



--------------------------------------------------------------------------------

CITIBANK, N.A., as an Incremental Lender By:  

/s/ Kirkwood Roland

Name:   Kirkwood Roland Title:   Director & Vice President



--------------------------------------------------------------------------------

TERRAFORM POWER, LLC By:  

/s/ Alejandro Hernandez

Name:   Alejandro Hernandez Title:   Chief Financial Officer TERRAFORM POWER
OPERATING, LLC By:  

TERRAFORM POWER, LLC,

its Sole Member and Sole Manager

By:  

/s/ Alejandro Hernandez

Name:   Alejandro Hernandez Title:   Chief Financial Officer



--------------------------------------------------------------------------------

          SUNEDISON YIELDCO CHILE HOLDCO,
LLC       SUNEDISON YIELDCO UK HOLDCO 2, LLC       SUNEDISON YIELDCO UK HOLDCO
3, LLC       SUNEDISON YIELDCO UK HOLDCO 4, LLC       SUNEDISON YIELDCO NELLIS
HOLDCO, LLC       SUNEDISON CANADA YIELDCO, LLC       SUNEDISON YIELDCO DG-VIII
HOLDINGS, LLC       SUNEDISON YIELDCO DG HOLDINGS, LLC       SUNEDISON YIELDCO
REGULUS HOLDINGS, LLC       SUNEDISON YIELDCO ACQ1, LLC       SUNEDISON YIELDCO
ACQ2, LLC       SUNEDISON YIELDCO ACQ3, LLC       SUNEDISON YIELDCO ACQ4, LLC   
   SUNEDISON YIELDCO ACQ5, LLC       SUNEDISON YIELDCO ACQ6, LLC       SUNEDISON
YIELDCO ACQ7, LLC       SUNEDISON YIELDCO ACQ8, LLC       SUNEDISON YIELDCO
ACQ9, LLC



--------------------------------------------------------------------------------

SUNEDISON YIELDCO, DGS HOLDINGS, LLC SUNEDISON YIELDCO, ENFINITY HOLDINGS, LLC
TERRAFORM POWER IVS I HOLDINGS, LLC TERRAFORM REC ACQ HOLDINGS, LLC TERRAFORM
SOLAR HOLDINGS, LLC TERRAFORM LPT ACQ HOLDINGS, LLC TERRAFORM UK1 ACQ HOLDINGS,
LLC TERRAFORM CD ACQ HOLDINGS, LLC TERRAFORM SOLAR XVII ACQ HOLDINGS, LLC By:  
TERRAFORM POWER OPERATING, LLC, its Sole Member and Sole Manager By:  

TERRAFORM POWER, LLC,

its Sole Member and Sole Manager

By:  

/s/ Alejandro Hernandez

Name:   Alejandro Hernandez Title:   Chief Financial Officer



--------------------------------------------------------------------------------

Consented to by:

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:  

/s/ Charles D. Johnston

  Authorized Signatory



--------------------------------------------------------------------------------

SCHEDULE A

TO JOINDER AGREEMENT

NEW TERM LOAN COMMITMENTS

 

Name of Lender

  

Type of Commitment

   Amount  

Barclays Bank PLC

   New Term Loan Commitment      $45,833,333.34   

Goldman Sachs Bank

   New Term Loan Commitment      $45,833,333.34   

Morgan Stanley Senior Funding, Inc.

   New Term Loan Commitment      $45,833,333.33   

JPMorgan Chase Bank, National Association

   New Term Loan Commitment      $45,833,333.33   

Bank of America, N.A.

   New Term Loan Commitment      $45,833,333.33   

Citibank, N.A.

   New Term Loan Commitment      $45,833,333.33         

 

 

       Total: $275,000,000         

 

 

 

NEW REVOLVING LOAN COMMITMENTS

 

Name of Lender

  

Type of Commitment

   Amount  

Barclays Bank PLC

   New Revolving Loan Commitment      $  4,166,666.67   

Goldman Sachs Bank

   New Revolving Loan Commitment      $  4,166,666.67   

Morgan Stanley Bank, N.A.

   New Revolving Loan Commitment      $29,166,666.66   

JPMorgan Chase Bank, National Association

   New Revolving Loan Commitment      $  4,166,666.67   

Bank of America, N.A.

   New Revolving Loan Commitment      $29,166,666.66   

Citibank, N.A.

   New Revolving Loan Commitment      $  4,166,666.67         

 

 

       Total: $75,000,000         

 

 

 



--------------------------------------------------------------------------------

SCHEDULE B

TO JOINDER AGREEMENT

CONDITIONS PRECEDENT

 

1. Payment of Fees and Expenses. All costs, fees, expenses (including, without
limitation, legal fees and expenses) and other compensation contemplated by the
Credit Agreement, the Incremental Facilities Commitment Letter (the “Commitment
Letter”) dated October 29, 2014 among the Borrower and the Commitment Parties
(as defined therein), and the Fee Letter (as defined in the Commitment Letter)
payable to the Commitment Parties, the Administrative Agent or the Lenders
shall, upon the initial borrowing of New Revolving Loans or Series A New Term
Loans, have been, or will be substantially simultaneously, paid to the extent
due.

 

2. Q4 Acquisitions. The Q4 Acquisitions (other than any acquisition identified
to the Commitment Parties as a “drop-down” acquisition) shall have been
consummated or will be consummated substantially concurrently with the funding
of the Series A New Term Loans.

 

3. Pro Forma Compliance; Leverage Ratio. Borrower shall be in pro forma
compliance with the covenant set forth in Section 6.7(a) of the Credit Agreement
as of the last day of the most recently ended Fiscal Quarter after giving effect
to the transactions contemplated by this Agreement. Borrower shall be in pro
forma compliance with the covenant set forth in Section 6.7(b) of the Credit
Agreement as of the last day of the most recently ended Fiscal Quarter after
giving effect to the New Term Loan Commitments (and, for the avoidance of doubt,
prior to giving effect to the New Revolving Loan Commitments). After giving pro
forma effect to the New Term Loan Commitments and any related transactions, the
Leverage Ratio shall not exceed 4.50:1.00.

 

4. Definitive Documents; Customary Closing Conditions. The Commitment Parties
shall be reasonably satisfied that each of the Borrower and the Guarantors has
complied with the following customary closing conditions: (i) the delivery of
customary legal opinions, corporate records and documents from public officials
and officer’s certificates; (ii) evidence of authority; (iii) obtaining material
third party and material governmental consents necessary in connection with the
Q4 Acquisitions, the related transactions or the financing thereof; (iv) absence
of material litigation or material regulatory action adversely affecting the Q4
Acquisitions, the related transactions and the financing thereof; (v) execution
of this Agreement; (vi) delivery of a reaffirmation agreement; (vii) a solvency
certificate substantially in the form delivered previously pursuant to the
Credit Agreement, certifying that the Borrower and the Guarantors are, on a
consolidated basis after giving effect to the transactions contemplated hereby,
solvent; (viii) notice requesting the New Revolving Loan Commitments and the New
Term Loan Commitments; and (ix) each Incremental Lender shall have received at
least 5 business days prior to the Incremental Closing Date all documentation
and other information required by bank regulatory authorities under applicable
“know-your-customer” and anti-money laundering rules and regulations, including
the Patriot Act to the extent requested at least 10 days prior to the
Incremental Closing Date.



--------------------------------------------------------------------------------

5. Funding Notice. Administrative Agent shall have received a fully executed and
delivered Funding Notice executed by an Authorized Officer in accordance with
Section 2.1(b) of the Credit Agreement.

 

6. Total Utilization of Revolving Commitments. After making the Credit
Extensions requested on the Incremental Closing Date, the Total Utilization of
Revolving Commitments shall not exceed the Revolving Commitments then in effect.

 

7. Representations and Warranties. The representations and warranties contained
in the Credit Agreement and in the other Credit Documents shall be true and
correct in all material respects on and as of the Incremental Closing Date to
the same extent as though made on and as of that date, except to the extent such
representations and warranties specifically relate to an earlier date, in which
case such representations and warranties shall have been true and correct in all
material respects on and as of such earlier date; provided that, in each case,
such materiality qualifier shall not be applicable to any representations and
warranties that already are qualified or modified by materiality in the text
thereof.

 

8. No Event of Default or a Default. No event shall have occurred and be
continuing or would result from the effectiveness of this Agreement and the
transactions to be consummated in connection therewith that would constitute an
Event of Default or a Default.

 

9. No Material Adverse Change. Since March 28, 2014, no event has occurred that
has resulted in or could reasonably be expected to result in a material adverse
change in or effect on the general affairs, management, financial position,
shareholders’ equity or results of operations of the Borrower and its
subsidiaries, as determined by the Incremental Arrangers in their discretion.